945 So. 2d 533 (2006)
Don T. KOZICH, Appellant,
v.
Neil KOZOKOFF, Individually, Appellee.
No. 4D05-3915.
District Court of Appeal of Florida, Fourth District.
November 15, 2006.
Rehearing Denied February 1, 2007.
Don T. Kozich, Fort Lauderdale, pro se.
William S. Isenberg of Law Offices of William S. Isenberg & Associates, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
We affirm the trial court's dismissal of appellant's second amended complaint with prejudice. Appellant, pro se, submitted a thirty-seven page complaint plus attachments, which the trial court dismissed without prejudice to re-file a more concise complaint. Appellant continued to submit lengthy complaints, including a twenty-eight page complaint plus attachments followed by a twenty-three page complaint plus attachments before the trial court dismissed the cause with prejudice. "[P]ro se litigants are not immune from *534 the rules of procedure." Barrett v. City of Margate, 743 So. 2d 1160, 1162 (Fla. 4th DCA 1999). Rule 1.110(b), Florida Rules of Civil Procedure, requires that complaints be stated simply, in short and plain language. Repeated refusals to comply with the rules of pleading justify dismissal with prejudice. Thomas v. Pridgen, 549 So. 2d 1195, 1197 (Fla. 1st DCA 1989).
Affirmed.
STONE, SHAHOOD and HAZOURI, JJ., concur.